Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any
formal errors so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS
                                                                         5/12/16
No. 16-BG-182

IN RE: RICHARD M. GUMMERE,
                      Respondent.
Bar Registration No. 421206                    DDN: 34-16

BEFORE:      Blackburne-Rigsby, Associate Judge, and Farrell and Nebeker, Senior
Judges.

                                     ORDER
                               (FILED - May 12, 2016)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction by consent, this
court’s March 16, 2016, order directing respondent to show cause why the
reciprocal discipline of disbarment should not be imposed, the statement of
respondent wherein he states he does not oppose the imposition of reciprocal
discipline, and the statement of Disciplinary Counsel regarding reciprocal
discipline, and it appearing that respondent has failed to file an affidavit as
required by D.C. Bar R. XI, §14 (g), it is

       ORDERED that Richard M. Gummere is hereby disbarred from the practice
of law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010),
and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of
identical reciprocal discipline applies to all cases in which the respondent does not
participate). It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of disbarment will not begin to run until such time as he files an affidavit
that fully complies with the requirements of D.C. Bar R. XI, § 14 (g).

                                   PER CURIAM